IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Christopher Smith,                          :
                     Petitioner             :
                                            :    No. 17 C.D. 2020
              v.                            :
                                            :    Submitted: May 14, 2021
Workers’ Compensation Appeal                :
Board (Advanced Drainage Systems),          :
                 Respondent                 :


BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge1
              HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE McCULLOUGH                                      FILED: April 14, 2022


              Christopher Smith (Claimant) petitions for review from an order of the
Workers’ Compensation Appeal Board (Board), dated December 30, 2019, that
affirmed the order of a Workers’ Compensation Judge (WCJ), dated December 17,
2018, denying his claim petition under the Workers’ Compensation Act (Act).2
Claimant maintains that he sustained a right shoulder injury while working for
Advanced Drainage Systems (Employer). Claimant asserts that the WCJ’s decision
to the contrary was not supported by substantial evidence, and the WCJ erred in his
credibility determinations. Upon review, we affirm.


       1
          This case was assigned to the opinion writer before January 7, 2022, when Judge Cohn
Jubelirer became President Judge.
        2
          Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§1-1041.4; 2501-2710.
                                      I. Background
            In October 2017, Claimant filed a Claim Petition alleging that he
sustained a work injury to his right shoulder in the nature of a supraspinatus tendon
tear on July 1, 2017, a couple weeks after starting his job with Employer as a
downstream technician. Claimant reported he heard a pop in his shoulder when he
was moving a large pipe and reported the injury to his supervisor. He continued
working for the next several weeks. Claimant sought total disability benefits from
August 16, 2017, his last day of work, and ongoing. Employer filed a timely answer
denying the allegations. On October 18, 2017, Employer issued a Notice of
Compensation Denial (NCD) denying that Claimant suffered an injury to his shoulder
during the course and scope of employment.
            The WCJ conducted a hearing where Claimant testified about his injury.
Claimant testified he was in a car accident in 2003, in which he broke his right arm
and shoulder, and wore a sling for his shoulder for six to eight months. WCJ Dec.
12/17/18, Finding of Fact (F.F.) No. 20 (C.R. #8.) Claimant suffered another injury
to the same arm as a result of a motorcycle accident in 2009. Following the accident,
Claimant continued receiving treatment for right shoulder pain from 2010 to 2017,
including injections and medication (tramadol), as recently as two months before the
alleged work incident. F.F. No. 26.
            As to the incident, Claimant testified that he felt something pop when he
attempted to push a 60-inch and 20-foot long pipe in alignment with the rollers. He
felt pain on his left side, and subsequently in his right shoulder. Claimant continued
working until August 2017, when he could no longer perform his work duties. Later,
Claimant went to the emergency room to have his shoulder checked, and in early
January 2018, underwent surgery for a torn tendon.



                                           2
            In support of the Claim Petition, Claimant also submitted the deposition
testimony of Dr. Ryan Roza (Claimant’s Medical Expert), who treated Claimant on
September 11, 2017, and recommended surgery at that appointment. See Reproduced
Record (R.R.) at Ex. 4. Claimant’s Medical Expert opined that the right shoulder
injury was acute and occurred within months of the visit. He noted Claimant’s
significant difference in function and that the magnet resonance image (MRI) showed
reactive bone marrow. Claimant’s Medical Expert explained it was unlikely that the
shoulder tear was a result of the traffic accident based on the reactive bone marrow
finding, which was consistent with a more recent injury.        However, Claimant’s
Medical Expert acknowledged he examined Claimant once and that he did not review
complete medical records or an independent medical examination (IME) report.
Additionally, Claimant’s Medical Expert “agreed that the mechanism of injury and
the issue of causation were not the primary focus of his medical analysis, but rather,
he focused more on treatment of the symptoms and findings.” F.F. No. 38.
            In defense, Employer submitted the deposition testimony of the
physician who performed the IME of Claimant, Michael D. Wolk, M.D., (IME
Physician) on December 18, 2017. See id. at Ex. 3. IME Physician noted that
Claimant had a long history of right shoulder pain dating back to 2009. Based on his
physical examination and review of Claimant’s medical records, IME Physician
opined that Claimant’s right shoulder problems were preexisting, and were not related
to the July 2017 work incident.
            Ultimately, the WCJ denied the Claim Petition, determining that
Claimant did not sustain a work-related injury.       The WCJ noted that because
Claimant had a history of ongoing right shoulder symptomology, the connection of




                                          3
the alleged work incident in July 2017 to his right shoulder pain was not obvious.
Thus, the WCJ needed to evaluate the medical evidence regarding causation.
              Relevant here, the WCJ credited the testimony of IME Physician over
that of Claimant’s Medical Expert. Specifically, the WCJ found IME Physician’s
testimony credible that “any disability suffered by Claimant, from July 2017, and
ongoing, related to the right shoulder, are not causally related to the incident at work
described by Claimant when he felt a pop and sharp pain down the left side.” F.F.
No. 69. The WCJ rejected Claimant’s Medical Expert’s opinions to the contrary as
not credible.     Id.   He explained his credibility determination as follows:                 “the
explanations and expressions of opinion provided by [IME Physician] were internally
consistent, logical and persuasive and were not materially affected during cross-
examination; [he] had a more complete set of medical records . . . both prior to and
after the alleged work injury . . . .” F.F. No. 70. He further noted that Claimant’s
Medical Expert acknowledged the “focus of his exam was diagnosis and treatment,
not causation”, id., and performed just the one physical examination.
              Claimant appealed the WCJ’s decision and order denying his Claim
Petition. He argued the WCJ’s finding that Claimant did not establish a work injury
was not supported by the record. The Board affirmed the WCJ’s decision and order.
              Claimant petitions for review of the Board’s order, which, after briefing,
is ready for disposition.
                                          II. Analysis
              On appeal,3 Claimant asserts the WCJ’s finding, that he did not sustain a
work-related injury, was not supported by substantial evidence.

       3
         Our review is limited to determining whether an error of law was committed, whether
necessary findings of fact were supported by substantial evidence, and whether constitutional rights
(Footnote continued on next page…)

                                                 4
             Claimant bore the burden of proving all the elements necessary to
support his Claim Petition. Inglis House v. Workmen’s Comp. Appeal Bd. (Reedy),
634 A.2d 592 (Pa. 1993). To establish his claim, Claimant had to prove that his right
shoulder injury was causally related to his employment.            Cromie v. Workmen’s
Comp. Appeal Bd. (Anchor Hocking Corp.), 600 A.2d 677 (Pa. Cmwlth. 1991).
When the causal relationship between the injury and the work incident is not obvious,
unequivocal medical evidence is necessary to support it. Cardyn v. Workmen’s Comp.
Appeal Bd. (Heppenstall), 534 A.2d 1389 (Pa. 1987).
             The WCJ, as the ultimate fact-finder in workers’ compensation cases,
“has exclusive province over questions of credibility and evidentiary weight . . . .”
Anderson v. Workers’ Comp. Appeal Bd. (Penn Ctr. for Rehab), 15 A.3d 944, 949
(Pa. Cmwlth. 2010). The WCJ’s authority over questions of credibility, conflicting
evidence and evidentiary weight is unquestioned.          Minicozzi v. Workers’ Comp.
Appeal Bd. (Indus. Metal Plating Inc.), 873 A.2d 25 (Pa. Cmwlth. 2005). The WCJ
may accept or reject the testimony of any witness, including a medical witness, in
whole or in part. Id. This Court is bound by the WCJ’s credibility determinations. A
& J Builders, Inc. v. Workers’ Comp. Appeal Bd. (Verdi), 78 A.3d 1233, 1238 (Pa.
Cmwlth. 2013).
             Medical evidence is competent when “[an] [expert’s] opinion is
sufficiently definite and unequivocal to render it admissible.” Pryor v. Workers’
Comp. Appeal Bd. (Colin Serv. Sys.), 923 A.2d 1197, 1203 (Pa. Cmwlth. 2006). The
competency of medical evidence is a legal conclusion reviewable on appeal. Id.

(continued…)

were violated. Dep’t of Transp. v. Workers’ Comp. Appeal Bd. (Clippinger), 38 A.3d 1037 (Pa.
Cmwlth. 2011).



                                             5
               A WCJ’s acceptance of one medical expert’s opinion over that of
another cannot serve as a basis for reversible error. Jenkins v. Workmen’s Comp.
Appeal Bd. (Woodville State Hosp.), 677 A.2d 1288 (Pa. Cmwlth. 1996). Indeed, a
single medical expert’s testimony is a reasonable basis upon which a WCJ may base a
finding of fact despite conflicting evidence. Bethenergy Mines, Inc. v. Workmen’s
Comp. Appeal Bd. (Skirpan), 572 A.2d 838 (Pa. Cmwlth. 1990).
               Here, the WCJ made a series of findings that support his determination
that Claimant did not sustain a work-related right shoulder injury in July 2017.
Ultimately, the WCJ determined that Claimant did not submit sufficient medical
testimony to support his Claim Petition, as there was no definitive medical evidence
regarding causation or the mechanism of the alleged injury.          F.F. Nos. 37-38.
Regardless, the WCJ explained that where the medical evidence conflicted, he
credited the testimony of IME Physician over that of Claimant’s Medical Expert.
F.F. No. 69.
               Further, the WCJ explained the reasons he found Employer’s IME
Physician more credible than Claimant’s Medical Expert. See F.F. Nos. 69-71. The
WCJ reasoned that IME Physician and Claimant’s Expert each saw Claimant for his
alleged injury once.      Significantly, when there were conflicts in the medical
testimony, the WCJ accepted IME Physician’s opinion that Claimant did not sustain a
work injury because his right shoulder problems were preexisting.
               Because Claimant did not establish the causal relationship between his
alleged right shoulder injury in July 2017, and his ongoing disability, he did not prove
the requisite elements for a compensable workers’ compensation claim. Therefore,
the WCJ and the Board did not err in denying the Claim Petition.




                                           6
                                  III. Conclusion
            For the foregoing reasons, we affirm the order of the Board affirming the
decision and order of the WCJ denying the Claim Petition.




                                         ________________________________
                                         PATRICIA A. McCULLOUGH, Judge




                                         7
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Christopher Smith,                   :
                     Petitioner      :
                                     :    No. 17 C.D. 2020
            v.                       :
                                     :
Workers’ Compensation Appeal         :
Board (Advanced Drainage Systems),   :
                 Respondent          :


                                  ORDER


            AND NOW, this 14th day of April, 2022, the December 30, 2019
order of the Workers’ Compensation Appeal Board is hereby AFFIRMED.




                                         ________________________________
                                         PATRICIA A. McCULLOUGH, Judge